Citation Nr: 0329968	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-10 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Determination of a proper initial rating for degenerative 
joint disease of the thoracic spine, currently evaluated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel




INTRODUCTION

The veteran served on active duty from March 1991 to October 
1996.  

This matter arises from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, by which service connection for 
degenerative joint disease of the lower thoracic spine was 
established, and an initial 10 percent disability evaluation 
was assigned, effective from March 30, 2001.  The veteran 
filed a timely appeal, contending in substance, that the 
initially assigned 10 percent disability evaluation did not 
adequately address the severity of his symptoms.  The case 
has been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  


REMAND

The veteran presently contends that the initially assigned 10 
percent disability evaluation does not adequately represent 
the severity of his now service-connected degenerative joint 
disease of the thoracic spine.  Accordingly, he seeks 
assignment of an initial evaluation in excess of 10 percent.  

The record reflects that in connection with the veteran's 
initial claim for service connection, he was afforded a VA 
rating examination in January 2002.  On that basis, service 
connection for degenerative joint disease of the thoracic 
spine was established, and an initial 10 percent disability 
evaluation was assigned, effective from March 30, 2001.  At 
the time of the February 2002 rating decision, the RO found 
that the evidence showed that the veteran had incurred 
degenerative joint disease of the thoracic spine in service, 
but did not then experience any significant functional 
limitations as a result of such disorder other than pain, 
tenderness and unspecified limitation of motion.  

In connection with his claim for service connection for a 
back disorder, the veteran had undergone a VA rating 
examination in January 2002.  The report of that examination 
discloses that the veteran was diagnosed with degenerative 
joint disease of the thoracic spine.  Range of motion was 
generally described as either "normal" or "good," but the 
examiner failed to offer the actual range of motion in 
degrees or otherwise indicate what constituted a "normal" 
range of motion.  The veteran complained of experiencing pain 
in his back, but the examiner failed to note any objective 
findings in that regard.  

Following issuance of the statement of the case dated in 
April 2002, the veteran submitted additional VA clinical 
treatment records dating from May 2002 through April 2003.  
Those records address his service-connected back problems, 
and are clearly relevant to the issue on appeal.  It does not 
appear, however, that the RO has had an opportunity to review 
the additionally submitted evidence.  

The Board notes that in the Brief on Appeal dated in October 
2003, the veteran, acting through his service representative, 
indicated that he wished to waive his right to have the newly 
submitted evidence considered first by the RO.  The Board 
notes that the "waiver" as contained in the Brief on Appeal 
was not actually signed by the veteran, and is not otherwise 
in the proper form as required by VA regulations.  Such point 
is moot, however, for reasons that will follow.  

In the Brief on Appeal, the veteran's service representative 
asserted that the veteran's overall disability picture had 
increased in severity since he was last evaluated.  Moreover, 
the veteran alleged that the January 2002 examination was 
inadequate because the examiner failed to indicate the range 
of motion in his thoracic spine in degrees, and failed to 
take functional limitation due to pain into account.  The 
veteran then requested that the case be remanded in order 
that 1) a more accurate quantification of his actual 
disability picture could be obtained, and 2) to address his 
claimed increase in severity of his symptomatology.  The 
Board finds, therefore, that the veteran should be scheduled 
to undergo an additional VA rating examination to determine 
the nature and severity of his service-connected degenerative 
joint disease of the thoracic spine, and to provide a more 
detailed depiction of the veteran's disability picture as set 
forth below.  

In that regard, the VA rating examiner should note all 
aspects of the veteran's service-connected thoracic spine 
disability, and should note in degrees the range of motion in 
the affected area.  Any functional limitations due to pain or 
weakness should be fully described, any other related 
disability, such as intervertebral disc syndrome, if present, 
should be documented.  In addition, the RO should ensure that 
all notice and duty to assist requirements as set forth in 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107), are met.  The RO 
should then readjudicate the issue of entitlement to an 
increased initial rating for degenerative joint disease of 
the thoracic spine, taking into consideration all potentially 
applicable rating criteria and all available evidence.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify any and all 
health-care providers who have rendered 
treatment for his degenerative joint 
disease of the thoracic spine dating from 
May 2001 to the present.  The RO should 
obtain and associate with the claims file 
any such identified records.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  It is not necessary 
to incorporate duplicate treatment 
records already associated with the 
claims file.  

2.  The veteran should be scheduled to 
undergo a VA orthopedic examination 
conducted by an appropriate medical 
specialist to determine the nature and 
severity of his degenerative disc disease 
of the thoracic spine.  The veteran's 
claims file must be made available to the 
examiner for review in advance of the 
scheduled examination.  The examiner is 
requested to review the pertinent medical 
evidence contained in the veteran's 
claims file, to include his service 
medical records, records of treatment 
following service, and the report of the 
January 2002 VA rating examination.  
Following a comprehensive clinical 
examination the examiner is requested to 
indicate the veteran's range of motion, 
in degrees, in his thoracic spine, and to 
indicate what constitutes "normal" 
range of motion in that area.  The 
examiner is requested to offer an opinion 
as to any additional disability or other 
functional impairment incurred as a 
result of pain or weakness in the 
thoracic spine.  Further, the examiner is 
requested to indicate whether or not 
intervertebral disc syndrome is present.  
If not, the examiner should so state.  
All relevant rating criteria should be 
provided to the examiner for review in 
advance of the scheduled examination, and 
those criteria should be addressed in the 
typewritten examination report.  In 
addition, a complete rationale for all 
opinions offered should be included in 
the examination report, and all opinions 
offered must be reconciled with any other 
relevant medical opinions of record.  

3.  Upon completion of the foregoing, the 
RO must ensure that all notice and duty 
to assist requirements as set forth in 
the VCAA have been met.  The RO should 
then undertake to readjudicate the issue 
of entitlement to an initial evaluation 
in excess of 10 percent for degenerative 
joint disease of the thoracic spine on 
the basis of all available evidence, and 
taking into consideration all potentially 
applicable diagnostic criteria.  If the 
decision remains unfavorable to the 
veteran, he and his service 
representative should be provided with a 
supplemental statement of the case 
outlining all relevant statutory and 
regulatory provisions governing the issue 
on appeal.  The veteran and his 
representative must be afforded an 
opportunity to respond before the case is 
returned to the Board for any further 
review.  

The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
argument or evidence he desires to have considered in 
connection with the current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No further action is required 
of the veteran until he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



